INVESTMENT MANAGERS SERIES TRUST 803 W. Michigan Street Milwaukee, Wisconsin53233 December 13, 2013 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention:Division of Investment Management Re: Investment Managers Series Trust (the “Trust”) File Nos. 333-122901 and 811-21719 on behalf of Liberty Street Horizon Fund (the “Fund”) The Trust is filing Post-Effective Amendment No. 434 to its Registration Statement under Rule 485(a)(2) (the “Amendment”) for the purpose of changing the Fund’s principal investment strategies to investing at least 80% of the Fund’s net assets in equity securitiesof spin-off companies.In connection with the new principal investment strategy, the name of the Fund is being changed to the “Horizon Spinoff Fund” and the sub-advisor’s performance information of its private accounts managed in a substantially similar manner to the Fund has been added in the Prospectus under the section titled “Prior Performance for Similar Accounts Managed by Sub-Advisor”.These changes are reflected in the attached Amendment filing. Please direct your comments to the undersigned at (626) 914-1041.Thank you. Sincerely, /s/Rita Dam Rita Dam Treasurer
